         Case 1:19-cv-00820-JMF Document 1 Filed 01/28/19 Page 1 of 9



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORK




    NATURAL RESOURCES DEFENSE
                                           Case No. 19 Civ. 820
    COUNCIL, INC.,

             Plaintiff,

             v.

    U.S. DEPARTMENT OF
    TRANSPORTATION,

             Defendant.




        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

              Case 1:19-cv-00820-JMF Document 1 Filed 01/28/19 Page 2 of 9



                                    INTRODUCTION

        1.      Defendant United States Department of Transportation (DOT) is

violating the Freedom of Information Act (FOIA), 5 U.S.C. § 552, by failing to

disclose records responsive to a request from Plaintiff Natural Resources Defense

Council, Inc. (NRDC) regarding the environmental review, pursuant to the National

Environmental Policy Act (NEPA), of an essential piece of American

infrastructure—the Hudson River Tunnel.

        2.      The project, being developed jointly by the Federal Railroad

Administration (FRA) (an agency within DOT) and the New Jersey Transit

Corporation (NJ Transit), will add a critically needed rail tunnel under the Hudson

River, connecting New York and New Jersey. But the project has been repeatedly

delayed. NRDC seeks to identify whether the Trump Administration has further

delayed the project by refusing to release an Environmental Impact Statement

(EIS) that, on the government’s own account, should have been completed in March

2018.

        3.      On September 27, 2018, NRDC submitted a FOIA request to DOT

regarding records “that deal with the status and progress of the Hudson River

Tunnel Gateway projects between October 1, 2017 and March 31, 2018.” DOT

acknowledged receipt of the request that day. The agency was statutorily obligated

to respond to NRDC by October 26, 2018. To date, DOT has failed to respond.

        4.       NRDC seeks a declaration that DOT has violated FOIA by failing to

provide final determinations as to whether it will comply with NRDC’s request and



                                             

            Case 1:19-cv-00820-JMF Document 1 Filed 01/28/19 Page 3 of 9



by failing to produce responsive records by the statutory deadline. NRDC also seeks

an injunction ordering DOT to provide all nonဨexempt, responsive records without

further delay.

                           JURISDICTION AND VENUE

      5.      This Court has jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 and 5 U.S.C. § 552(a)(4)(B).

      6.      Venue is proper in the U.S. District Court for the Southern District of

New York because NRDC resides and has its principal place of business in this

judicial district. 5 U.S.C. § 552(a)(4)(B); 28 U.S.C. § 1391(e)(1).

                                       PARTIES

      7.      NRDC is a national and international, nonprofit environmental and

public health membership organization with hundreds of thousands of members in

the United States. NRDC engages in research, advocacy, public education, and

litigation to advance public health and the environment.

      8.      DOT is a federal agency within the meaning of FOIA. 5 U.S.C.

§ 551(1). DOT has possession and/or control of the records sought by NRDC’s FOIA

Request.

                 STATUTORY AND REGULATORY FRAMEWORK

      9.      FOIA requires federal agencies to release, upon request, information to

the public, unless one or more of nine statutory exemptions applies. 5 U.S.C. § 552.

      10.     Within twenty business days of an agency’s receipt of a FOIA request,

the agency must “determine . . . whether to comply” with the request. 5 U.S.C.



                                            

         Case 1:19-cv-00820-JMF Document 1 Filed 01/28/19 Page 4 of 9



§ 552(a)(6)(A)(i). The agency must “immediately notify” the requester “of such

determination and the reasons therefor.” Id. If the agency determines that it will

comply with a FOIA request, it must “promptly” produce responsive records to the

requester. Id. § 552(a)(6)(C)(i).

       11.   DOT’s regulations implementing FOIA provide that the agency will

either “grant the request in full or in part” or “den[y] the request in full or in part.”

49 C.F.R. § 7.31(a)(3). In either case, DOT will notify the requester “in writing” and

“include[] in the notice the reason for the determination.” Id. If DOT denies a FOIA

request, it must “include[] in the notice the reason for the determination, the right

of the requester to appeal the determination, the name and title of each individual

responsible for the initial determination to deny the request, and the requester’s

right to seek dispute resolution services from the FOIA Public Liaison or the Office

of Government Information Services.” Id.

       12.   DOT’s regulations provide that DOT may, “[i]n unusual

circumstances,” 49 C.F.R. § 7.34(a), extend the 20-day deadline “by up to ten

Federal working days, or longer,” id. § 7.31. To extend its deadline, DOT must

provide “written notice to the person making the request . . . , setting forth the

reasons for the extension and the date on which a determination is expected to be

issued.” Id. § 7.34(a). “Such notice may not specify a date that would result in a

cumulative extension of more than ten Federal working days without providing the

requester an opportunity to modify the request.” Id.




                                            

         Case 1:19-cv-00820-JMF Document 1 Filed 01/28/19 Page 5 of 9



       13.   If an agency does not make a final determination about whether it will

comply with a FOIA request by the statutory deadline, the requester is deemed to

have exhausted administrative remedies and may immediately seek judicial relief. 5

U.S.C. § 552(a)(4)(B), (6)(C)(i).

                                       FACTS

       14.   A single tunnel, built in the early 20th century, carries all Amtrak and

NJ Transit train traffic, including Amtrak’s Northeast Corridor service, between

Manhattan and New Jersey. Every weekday, approximately 192,000 NJ Transit

passengers and 20,500 Amtrak passengers pass through the tunnel. But that

tunnel, the North River Tunnel, was damaged in Superstorm Sandy in 2012 and

requires significant maintenance. That maintenance cannot take place, however,

without a replacement tunnel to carry the substantial train traffic currently reliant

on the tunnel.

       15.   The Hudson River Tunnel Project is a joint initiative of the FRA and

NJ Transit to develop a new tunnel under the Hudson River. The tunnel is part of a

larger project, known as the Gateway Program, that is intended to improve critical

rail infrastructure between Newark and New York City.

       16.   News reports reflect, however, that the Trump Administration has

sought to use funding for the tunnel as a bargaining chip, in particular as a means

to obtain Senator Charles Schumer’s support for a border wall. See Michael

Grunwald, The Tunnel that Could Break New York, POLITICO (July/Aug. 2018),

https://www.politico.com/magazine/story/ 2018/07/06/gateway-tunnel-new-york-city-



                                           

          Case 1:19-cv-00820-JMF Document 1 Filed 01/28/19 Page 6 of 9



infrastructure-218839 (reporting that President Trump told Sen. Schumer that

“Schumer could have his tunnel if Trump got his border wall with Mexico”). The

Administration has not confirmed or denied these accounts.

      17.   Pursuant to NEPA, the FRA and NJ Transit released a draft EIS on

June 30, 2017. The agencies then accepted public comments on the draft EIS from

July 7, 2017, to August 21, 2017, including at public hearings in New York and New

Jersey.

      18.   DOT anticipated releasing a final EIS by March 30, 2018. To date, the

agency has not done so. The Agency has not provided any further updates on the

final EIS.

      19.   On September 27, 2018, NRDC requested from DOT all records “that

deal with the status and progress of the Hudson River Tunnel Gateway projects

between October 1, 2017 and March 31, 2018.” The letter is appended to this

complaint as Attachment A.

      20.   In its request, NRDC sought “information dealing with the status and

progress of the environmental and permit reviews, the reason the EIS was not

completed on time, and the rationales why the processes were stopped or delayed,

found inadequate, or returned to staff for additional actions.”

      21.   NRDC’s request identified several named appointees within DOT

whose records were particularly likely to be relevant. The request also sought

records identifiable by search terms including shorthand names for the project.




                                          

          Case 1:19-cv-00820-JMF Document 1 Filed 01/28/19 Page 7 of 9



       22.   Upon information and belief, one such believed codename,

“mushroom,” may have been adopted specifically to stymie FOIA requests.

       23.   NRDC’s request asked DOT to waive any fees for the search and

production of the requested records on the grounds that disclosure of the requested

records is in the public interest, 5 U.S.C. § 552(a)(4)(A)(iii); see also 49 C.F.R.

§ 7.43(c), and that NRDC qualifies as “a representative of the news media,” 5 U.S.C.

§ 552(a)(4)(A)(ii)(II); see also 49 C.F.R. § 7.42(g)(3).

       24.   On September 27, 2018, DOT issued an initial acknowledgment of

NRDC’s request. DOT’s initial acknowledgement letter is appended to this

complaint as Attachment B.

       25.   The agency has not otherwise responded.

                                 CLAIM FOR RELIEF

       26.   NRDC incorporates by reference all preceding paragraphs.

       27.   DOT has violated, and is in continuing violation of, its statutory duty

under FOIA to release all nonဨexempt, responsive records to NRDC. See 5 U.S.C.

§ 552(a). NRDC has a statutory right under FOIA to immediately obtain all

requested records that are not exempt from disclosure under FOIA. The statutory

deadline for DOT to respond to NRDC’s FOIA request and to provide such

documents has passed.

       28.   The burden of justifying a decision to withhold or partially withhold

documents requested under FOIA rests on the agency. See id. § 552(a)(4)(B). DOT

has identified no basis, let alone any valid basis, for withholding or partially



                                              

           Case 1:19-cv-00820-JMF Document 1 Filed 01/28/19 Page 8 of 9



withholding the records that are responsive to NRDC’s FOIA Request. Therefore,

DOT may not withhold or partially withhold any responsive records.

                               REQUEST FOR RELIEF

         NRDC respectfully requests that this Court enter judgment against DOT as

follows:

         A.   Declare that DOT has violated FOIA by failing to provide a final

determination as to whether it will comply with NRDC’s FOIA Request and by

failing to produce non-exempt records responsive to NRDC’s FOIA Request by the

statutory deadline;

         B.   Order DOT to disclose to NRDC all responsive records without further

delay;

         C.   To the extent DOT contends that any responsive records are exempt or

partially exempt from disclosure under FOIA, order DOT to produce a log

identifying any such records or parts thereof and the basis for DOT’s withholdings,

and require DOT to prove that the agency’s decision to withhold or redact any such

records is justified by law;

         D.   Award NRDC its reasonable costs and attorneys’ fees; and

         E.   Grant such other and further relief as the Court deems just and

proper.




                                           

       Case 1:19-cv-00820-JMF Document 1 Filed 01/28/19 Page 9 of 9



DATED: January 28, 2019           Respectfully submitted,

                                  /s/ Nancy S. Marks
                                  Nancy S. Marks (NM 3348)
                                  Natural Resources Defense Council
                                  40 West 20th Street, Fl. 11
                                  New York, NY 10011
                                  Tel.: (212) 727-4414
                                  nmarks@nrdc.org

                                  Counsel for Plaintiff Natural Resources
                                  Defense Council, Inc.




                                    

